8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on July 1, 2021 is acknowledged.

Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2021.

Specification
The disclosure is objected to because of the following informalities:

On page 14 of the specification, Table 1 recites “polyethylene was”.  The phrase “was” should be replaced with “wax”.   Furthermore, in Table 1, it is unclear whether the numerical values of the components of the adhesive is in weight%, parts by weight etc.  
  
Appropriate correction is required.
The examiner respectfully reminds the amendment to the specification should no introduce new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

With respect to claim 1, the specification as filed fails to provide enablement for how to make and use a contact adhesive comprising (1) a mixture of polyethylene wax and Fischer-Tropsch wax, having a penetration hardness of less than about 5 dmm at 25°C measured in accordance with ASTM D3954 and (2) the contact adhesive passes a blocking test of 84% relative humidity, 72°F with 1 kg weight for at least 500 hours. The specification does not enable a person having ordinary skill in the art how to make and use the invention commensurate in scope with claim 1 without undue experimentation.   

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), following are the examiner’s reasons as to why the claimed invention is not enabled. MPEP 2164.01. 

The Scope Of The Claims

Claim 1 is directed to a contact adhesive comprising components (a), (b), (c), and (d).  Further, the contact adhesive passes a blocking test of 84% relative humidity, 72°F with 1 kg weight for at least 500 hours.  The recitation “at least 500 hours” include range of greater than 500 hours, which is broad. 

 The Nature of Invention/The State of The Prior Art/The Level of Ordinary Skill In The Art

The present application relates to a contact adhesive that remains tack free for a prolonged period of time under pressure (0007 of the specification).  The contact adhesive maintains cohesiveness over time and blocks adhesiveness during transport and storage from other substrates (0006). 

The state of the prior art and the level of ordinary skill in the art is disclosed by Hu et al. (US 20120149827A1). 
Hu discloses hot melt adhesive (contact adhesive).  The hot melt adhesive of Hu comprises a metallocene catalyzed olefin block copolymer (0006, and 0021-0022), a 

Hu does not disclose how one of ordinary skill in the art can arrive at a contact adhesive having (1) a mixture of polyethylene wax and Fischer-Tropsch wax, having a penetration hardness of less than about 5 dmm at 25°C measured in accordance with ASTM D3954 and (2) the contact adhesive passes a blocking test of 84% relative humidity, 72°F with 1 kg weight for at least 500 hours.

Working Examples 

Specification includes working examples (0057-0067).  However, working examples do not provide guidance as to how one of ordinary skill in the art can arrive at a contact adhesive having (1) a mixture of polyethylene wax and Fischer-Tropsch wax, having a penetration hardness of less than about 5 dmm at 25°C measured in accordance with ASTM D3954 and (2) the contact adhesive passes a blocking test of 84% relative humidity, 72°F with 1 kg weight for at least 500 hours.  

With respect to the claim limitation of penetration hardness measurement of a mixture of polyethylene wax and Fischer-Tropsch wax as per ASTM D3954, it is submitted that ASTM D3954 test does not describe how to measure penetration hardness.  ASTM D3954 test describes measurement of dropping point of waxes.  See attached ASTM D3954 test method and 0041 of the specification.  Accordingly, a 

With respect to claim limitation of the contact adhesive passes a blocking test of 84% relative humidity, 72°F with 1 kg weight for at least 500 hours, this limitation includes open ended range of 500 hours or more. However, the specification does not provide guidance as to how one of ordinary skill in the art can arrive at the claimed contact adhesive that can pass a blocking test for 500 hours or more.  The maximum hours for blocking test described in the specification are 72 (see “72h” in Table III and Table V).  Moreover, the specification refers the aforementioned claim limitation as “non-blocking” test (0008-0009).  Accordingly, a person having ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation. 

Quantity of Experimentation

The amount of experimentation required to make and use the invention according to the full scope of claim 1 high, because the specification and the state of the prior art does not provide guidance as to how to make and use the claimed invention without undue experimentation.  
Based on the above, claim 1 is not enabled by the specification as originally filed and undue experimentation is required in order to make and use the claimed invention. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the contact adhesive is essentially free from polypropylene based polymer and/or wax.”   The meets and bounds of the recitation “essentially free” are not clear.  Specifically, it is unclear whether applicant intends to claim that the contact adhesive is free of polypropylene based polymer and/or wax, or the contact adhesive can include small amounts of polypropylene based polymer and/or wax and still be considered “essentially free”.  If there is small amounts of polypropylene based polymer and/or wax then it is unclear what the amount is.  Accordingly, meets and bonds of the recitation “essentially fee” are unclear.  Furthermore, claim 1 requires presence of polyethylene wax and Fischer-Tropsch wax. However, the aforementioned claim recitation attempts to exclude “wax” from the contact adhesive.  Accordingly, claim 1 is indefinite. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (US 8163833B2) in view of Foster (US 4471086).

As to claim 1, Moeller discloses a hot melt adhesive (contact adhesive) comprising (a) metallocene catalyzed C2/C3/α-olefin copolymer having a block structure (column 1, lines 10-15, column 2, lines 1-5), (b) at least one tackifying resin, (c) waxes and/or other polymers (column 2, lines 1-10, column 3, lines 55-56).  

As to claim limitation of the contact adhesive is essentially free from polypropylene based polymer and/or wax, it is submitted that Moller discloses 0.01 to 30 wt% of additives such as wax that can be present in the hot melt adhesive (column 2, lines 8-10).  It is submitted that that presence of e.g. 0.01 wt% of wax is interpreted to be small amount such that it meets contact adhesive essentially free from wax as claimed.   

As to claim 1, the difference between the claimed invention and the prior art of Moeller is that Moeller is silent as to disclosing a mixture of PE wax and Fischer-Tropsch wax, having a penetration hardness value of less than about 5 dmm (decimilimeters) at 25°C, measured in accordance with ASTM D3954.

Foster discloses a hot melt adhesive comprising a blend of at least one polyethylene, a tackifying resin, a high density, low viscosity polyethylene wax, and a Fischer-Tropsch hydrocarbon wax (column 2, lines 8-15).  Foster further discloses that the high density, low viscosity polyethylene wax has a penetration hardness at 23°C of about 0.1 (column 3, line 39) and the Fischer Tropsch wax has a penetration hardness at 23°C of about 1.5 (column 3, line 52).    Further, Foster discloses that the combination of the high density polyethylene wax and the Fischer Tropsch wax in the 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the high density polyethylene wax and the Fischer Tropsch wax of Foster and use it in the hot melt adhesive of Moeller, motivated by the desire to form a hot melt adhesive having low viscosity, fast set times and good low temperature properties.   Moreover, as to the claimed penetration hardness value of the mixture of polyethylene wax and Fischer Tropsch wax, given that Foster discloses identical mixture of polyethylene wax and Fischer Tropsch wax as claimed, absent any factual evidence on the record, it would be reasonable to presume that a mixture of polyethylene wax and Fischer Tropsch wax would intrinsically have the claimed penetration hardness.  MPEP 2112.01 (I). 

As to the claimed property of the contact adhesive passes a blocking test of 84$ relative humidity, 72°F with 1 kg weight for at least 500 hours, it is submitted that the hot melt adhesive of Moeller as modified by Foster as set forth above renders obvious claimed contact adhesive.  Accordingly, it is reasonable to presume that the aforementioned property would intrinsically be present in the hot melt adhesive of Moeller as modified by Foster.  MPEP 2112.01 (I). 

3 to C20 α-olefin (column 2, lines 22-25 and column 2, line 31), which would include ethylene-octene block copolymer as claimed. 

As to claim 3, Foster as set forth previously discloses high density polyethylene wax and the Fischer Tropsch wax. Foster does not disclose a hardness value measured in accordance with ASTM D1321. However, it is submitted that no unobvious difference is seen between the claimed PE wax and/or Fischer Tropsch wax and PE wax and/or Fischer Tropsch wax as disclosed by Foster.  Accordingly, it is reasonable to presume that the claimed hardness value in accordance with ASTM D1321 would intrinsically be present in the PE wax and/or Fischer Tropsch wax of Foster. 

As to claim 4, Moeller discloses that the hot melt adhesive comprises antioxidants, fillers, pigments, and adhesion promoters (column 4, lines 25-30). 

As to claim 5, Moeller discloses that the hot melt adhesive can be used for bonding substrates such as coated paper or cardboard (paperboard), films etc. (column 7, lines 20-30). 

As to claim 6, Moeller discloses bottle (column 7, lines 24-25). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
July 15, 2021